DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 16 and 31 have been amended. Claims 32-34 are newly added. Claim(s) 1, 5, 6, 16-19, 22 and 26-34 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species of formulation , as set forth in the Office action mailed on 09 August 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 August 2019 is partially withdrawn. Claims 16, 17 and 19, directed to species of formulation are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, previously presented and canceled claims 7-12, directed to a method for encouraging angiogenesis in an area remain withdrawn from consideration because they do not require all the limitations of an allowable claim. Previously presented and canceled claim 13, directed to a composition remains withdrawn because it is ineligible for joinder. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 21 January 2022, with respect to the rejection of claims 1, 5, 6, 18 and 29-31 under 35 U.S.C. § 103 as being unpatentable over Nabavi et al. in view of Trueb; claims 22 and 27 under 35 U.S.C. §103 as being unpatentable over Nabavi et al., Trueb, Chen et al. and Tamri et al.; and claims 6, 26 and 28 under 35 U.S.C. §103 as being unpatentable over Nabavi et al., Trueb, and Nguyen et al. as evidenced by Honnegowda et al., has been fully considered and is persuasive because the claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
	Applicant contends while H. virginiana and P. persica are related species of a single family, they are different plant species and contain different biochemistries. While they both contain flavonoids and polyphenols, there is insufficient evidence to show the two plant species are equivalent total extracts for treating wounds. 
	The above arguments have been found persuasive. The prior art of record do not chemically identify any of the flavonoids or polyphenolic compounds present in Parrotia persica. There is no reasonable expectation of success that a total extract of P. persica would be useful in treating a wound simply because it contains similar classes of compounds as another plant in Hamamelidaceae family known for treating wounds and burns. The rejections are hereby withdrawn.

Conclusion
Accordingly, claims 1, 5, 6, 16-19, 22 and 26-34 (renumbered 1-17) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759